                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                         Case No. 18-cr-307(2) (DSD/TNL)

             Plaintiff,

v.                                                             ORDER

Randy Lorenzo Brooks,

             Defendant.


Jeffrey S. Paulsen, Assistant United States Attorney, United States Attorney’s Office, 300
South Fourth Street, Suite 600, Minneapolis, MN 55415 (for the Government); and

Catherine L. Turner, Attorney at Law, P.O. Box 19607, Minneapolis, MN 55419 (for
Defendant).


      This matter comes before the Court on Defendant Randy Lorenzo Brooks’s

Motion to Continue Filing Date (ECF No. 57). Defendant seeks a continuance of the

deadline for filing pretrial motions, from February 7 to February 14, 2019. Defendant

states that his counsel “needs more time to review additional discovery,” including

discovery produced by the Government on the morning of February 7. Defendant does

not seek to continue any of the other deadlines set forth in the Court’s Order dated

January 16, 2019 (ECF No. 47), including but not limited to the motions hearing date set

for February 28, 2019. The Government has no objection to Defendant’s request. In e-

mail correspondence with the Court, the Government did not request that any of the other

previously set deadlines be continued.



                                            1
      Based on the foregoing and for good cause shown, IT IS HEREBY ORDERED

that Defendant’s Motion to Continue Filing Date (ECF No. 57) is GRANTED, and

Defendant shall have up to and including February 14, 2019 to file pretrial motions. All

other deadlines set forth in the Court’s Order dated January 16, 2019 remain in full

force and effect.



Date: February 11 , 2019                              s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota


                                               United States of America v. Brooks
                                               Case No. 18-cr-307(2) (DSD/TNL)




                                           2
